
	
		II
		111th CONGRESS
		1st Session
		S. 1567
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2009
			Mr. Brownback (for
			 himself and Mr. Whitehouse) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for the issuance of a Multinational Species
		  Conservation Funds Semipostal Stamp.
	
	
		1.Short titleThis Act may be cited as the
			 Multinational Species Conservation
			 Funds Semipostal Stamp Act of 2009.
		2.Multinational
			 Species Conservation Funds Semipostal Stamp
			(a)In
			 generalIn order to afford a
			 convenient way for members of the public to contribute to funding for the
			 operations supported by the Multinational Species Conservation Funds, the
			 United States Postal Service shall issue a semipostal stamp (hereinafter in
			 this Act referred to as the Multinational Species Conservation Funds
			 Semipostal Stamp) in accordance with succeeding provisions of this
			 section.
			(b)CostThe Multinational Species Conservation
			 Funds Semipostal Stamp shall be offered at a cost equal to the cost of mailing
			 a letter weighing 1 ounce or less at the nonautomation single-piece first-ounce
			 letter rate, in effect at the time of purchase, plus a differential of not less
			 than 25 percent.
			(c)Other terms and
			 conditionsThe issuance and
			 sale of the Multinational Species Conservation Funds Semipostal Stamp shall be
			 governed by the provisions of section 416 of title 39, United States Code, and
			 regulations issued under such section, subject to subsection (b) and the
			 following:
				(1)Disposition of
			 proceeds
					(A)In
			 generalAll amounts becoming available from the sale of the
			 Multinational Species Conservation Funds Semipostal Stamp (as determined under
			 section 416(d) of such title 39) shall be transferred to the United States Fish
			 and Wildlife Service, for the purpose described in subsection (a), through
			 payments which shall be made at least twice a year, with the proceeds to be
			 divided equally among the African Elephant Conservation Fund, the Asian
			 Elephant Conservation Fund, the Great Ape Conservation Fund, the Marine Turtle
			 Conservation Fund, and the Rhinoceros and Tiger Conservation Fund.
					(B)Proceeds not to
			 be offsetIn accordance with section 416(d)(4) of such title 39,
			 amounts becoming available from the sale of the Multinational Species
			 Conservation Funds Semipostal Stamp (as so determined) shall not be taken into
			 account in any decision relating to the level of appropriations or other
			 Federal funding to be furnished in any year to—
						(i)the United States Fish and Wildlife
			 Service; or
						(ii)any
			 of the funds identified in subparagraph (A).
						(2)DurationThe Multinational Species Conservation
			 Funds Semipostal Stamp shall be made available to the public for a period of at
			 least 5 years, beginning no later than 12 months after the date of the
			 enactment of this Act.
				(3)Stamp
			 depictionsStamps issued under this Act shall depict images of
			 flagship multinational species, such as African and Asian elephants, rhinoceros
			 and tigers, marine turtles, and certain species of great apes.
				(4)LimitationThe Multinational Species Conservation
			 Funds Semipostal Stamp shall not be subject to, or taken into account for
			 purposes of applying, any limitation under section 416(e)(1)(C) of such title
			 39.
				(d)DefinitionFor
			 purposes of this Act, the term semipostal stamp refers to a stamp
			 described in section 416(a)(1) of title 39, United States Code.
			
